Exhibit No. THE COMPANIES ACT 1 PUBLIC COMPANY LIMITED BY SHARES ARTICLES OF ASSOCIATION OF THOMSON REUTERS PLC (adopted by special resolution in writing passed on 22 February 2008 and amended by special resolution in writing dated 10 April 2008, to take effect from the Effective Date (17 April 2008)) CONTENTS Page 1. EXCLUSION OF OTHER REGULATIONS 2 2. DEFINITIONS AND INTERPRETATION 2 2.1 Headings 2 2.2 References to Articles 2 2.3 References to shareholders 3 2.4 Definitions 3 3. SHARE CAPITAL 36 4. VARIATION OF RIGHTS 37 4.1 Consents required for variation 37 4.2 When shares not a separate class 38 4.3 Rights not varied by issue of further shares or permission to hold or transfer Uncertificated Shares; exception for Reuters Founders Share 39 5. ALTERATION OF SHARE CAPITAL 40 5.1 Company may increase capital; consent of the holder of the Reuters Founders Share required for creation of shares with voting rights not identical to those of Ordinary Shares 40 5.2 Company may consolidate, cancel and subdivide shares (other than the Reuters Founders Share) 40 5.3 Fractional entitlements to shares 41 5.4 Company may purchase its own shares (other than the Reuters Founders Share) 43 5.5 Company may reduce its capital – exception regarding the Reuters Founders Share 43 6. SHARES 44 6.1 Company may issue shares with whatever rights or restrictions, but consent of the holder of the Reuters Founders Share required for issue of shares not identical to Ordinary Shares 44 6.2 Directors may issue shares, but consent of the holder of the Reuters Founders Share required for issue of shares not identical to Ordinary Shares 45 6.3 Section 80 authority for allotments of relevant securities 45 6.4 Disapplication of section 89(1) (pre-emption) for allotments under section 80 authority 45 6.5 Company may pay commissions and brokerages 48 6.6 Company may recognise renunciations of allotments 48 6.7 Company not bound to recognise trusts of shares 49 7. RIGHTS IN RELATION TO AN ACQUIRING PERSON 49 7.1 Service of notice on Acquiring Person 49 7.2 Voting rights of the holder of the Reuters Founders Share 50 7.3 Directors’ resolution as to a person being Acquiring Person conclusive 55 7.4 Directors’ resolution as to shares being shares of an Acquiring Person conclusive 56 7.5 Notices under Article 7 to be in writing 56 7.6 No obligation to serve notice if address unknown 57 7.7 Articles on notices to apply 57 7.8 Service of notices on non-shareholders 57 7.9 Directors’ decisions conclusive 58 7.10 Company register of share Interests 58 7.11 Directors to inform other Directors regarding Acquiring Persons 59 7.12 ADR Custodians and ADS holders 59 7.13 Interests in shares – exclusions 59 7.14 Suspension of voting rights 60 7.15 Calculation of votes 61 8. UNCERTIFICATED SHARES 61 8.1 Directors may permit shares to be a Participating Security 61 8.2 Shares may be changed from uncertificated to certificated form and vice versa 61 8.3 Uncertificated Shares are not a separate class 62 8.4 Disapplication of inconsistent Articles 62 9. POWER OF SALE OF UNCERTIFICATED SHARES 62 9.1 Powers of Company in respect of procuring sales of Uncertificated Shares 62 10. ORDINARY SHARES 64 10.1 Notice of meetings and voting rights 64 10.2 Dividends 65 10.3 Liquidation, dissolution and winding up 65 11. SPECIAL VOTING SHARE 65 11.1 Notice of meetings and voting rights 66 11.2 Adjustments 68 11.3 Dividends 70 11.4 Liquidation, dissolution and winding up 71 11.5 Redemption 71 11.6 No transfer of Special Voting Share 73 11.7 Amendment of rights and obligations 73 12. THE REUTERS FOUNDERS SHARE 74 12.1 Reuters Founders Share may defeat resolution to vary or abrogate its rights 74 12.2 Deemed variations or abrogations of Reuters Founders Share rights 74 12.3 Action without consent of the holder of the Reuters Founders Share a deemed variation or abrogation 75 12.4 Definition and interpretation as regards "Control" of Company 76 12.5 Directors to inform other Directors (and Directors to inform the holder of the Reuters Founders Share) of attempts to gain Control 77 12.6 Reuters Founders Share Control Notices 77 12.7 Rescission of Reuters Founders Share Control Notice 78 12.8 Voting rights of Reuters Founders Share whilst Reuters Founders Share Control Notice in force 79 12.9 Opinions of the holder of the Reuters Founders Share conclusive 87 12.10 Holder of the Reuters Founders Share may requisition general meetings other than annual general meetings 88 12.11 Directors to convene requisitioned meeting and circulate any statement of the holder of the Reuters Founders Share 88 12.12 Holder of the Reuters Founders Share may convene meeting if Directors in default 89 12.13 Holder of the Reuters Founders Share may convene general meetings other than annual general meetings while Reuters Founders Share Control Notice in force 90 12.14 Holder of the Reuters Founders Share may receive notice of and attend and speak at general meetings 91 12.15 Consultation between Directors and Reuters Trustees 92 12.16 Reuters Trustees entitled to make representations to the Directors 92 12.17 Dividends 93 12.18 Liquidation, dissolution and winding up 93 12.19 No transfer of Reuters Founders Share 93 12.20 Consent of the holder of the Reuters Founders Share 93 12.21 Notices and other communications 94 13. SHARE CERTIFICATES 94 13.1 Contents of share certificates 94 13.2 Certificates for Joint holders 95 13.3 Entitlement of shareholders holding Certificated Shares to share certificates 95 13.4 Entitlement to balancing certificates 95 13.5 Entitlement to consolidating certificates 96 13.6 Directors may issue split certificates 96 13.7 Replacement of damaged, lost or stolen certificates 96 13.8 Requests for replacement certificates for joint holders 97 13.9 Entitlement to certificate for shares changed to Certificated Shares 97 13.10 No entitlement to certificate in respect of Uncertificated Shares 97 14. CALLS ON SHARES 98 14.1 Directors may make calls for amounts unpaid on shares 98 14.2 Obligation to pay calls 98 14.3 Interest on unpaid calls 98 14.4 Calls deemed to be made when so provided by terms of issue of shares 99 14.5 Directors' discretion as to amounts and times of calls on issue of shares 99 14.6 Directors may accept and pay interest on moneys in advance of calls 99 15. FORFEITURE AND LIEN 100 15.1 Directors may serve payment notice in respect of unpaid calls 100 15.2 Notice to provide for forfeiture of shares 100 15.3 Forfeiture of shares 101 15.4 Forfeited or surrendered share the property of the Company 101 15.5 Ex-shareholder to remain liable for moneys unpaid on forfeited shares 102 15.6 Company to have lien on shares not fully paid 102 15.7 Company's power of sale under lien 102 15.8 Application of sale proceeds 103 15.9 Title to shares sold under lien or after forfeiture 103 16. TRANSFER OF SHARES 104 16.1 Requirements as to form of transfers of Certificated Shares 104 16.2 Requirements as to transfers of Uncertificated Shares 104 16.3 Transferor to remain holder until transfer actually registered 105 16.4 Directors may suspend registration of transfers 105 16.5 Directors may refuse to register certain renunciations and transfers of Certificated Shares 105 16.6 Directors may refuse to register transfers of Certificated Shares of more than one class of share, unstamped transfers or transfers unaccompanied by proof of transferor's title 106 16.7 Registration of transfers of Uncertificated Shares 106 16.8 Directors to notify refusals to register transfers of Uncertificated Shares 107 16.9 Company may retain registered transfers 107 16.10 No fee for registration of transfers or related documents 107 16.11 Company may destroy documents after certain periods 107 17. TRANSMISSION OF SHARES 109 17.1 Personal representatives of deceased holders entitled to shares but liabilities of estate continue 109 17.2 Registration of persons entitled to shares by operation of law 109 17.3 Registration of other persons 109 17.4 Limitations apply to such transfers 110 17.5 Entitlement to share rights pending registration of persons entitled to shares by operation of law 110 18. UNTRACED SHAREHOLDERS 111 18.1 Company may sell shares of untraced holders after certain periods 111 18.2 Power of sale to extend to additional shares 112 18.3 Procedures for exercise of power of sale 113 19. TAKEOVER BIDS 114 19.1 Equivalent Treatment Principle 114 19.2 Qualifying Takeover Bids 116 20. GENERAL MEETINGS 120 20.1 Annual general meetings to be held 120 20.2 Directors to convene general meetings other than annual general meetings 120 21. NOTICE OF GENERAL MEETINGS 121 21.1 Periods of notice for general meetings 121 21.2 Determination of record date for serving notices of meetings 122 21.3 Accidental non-delivery of notice to or non-receipt of notice by any person (except to the holder of the Reuters Founders Share) not to invalidate proceedings at meeting 122 21.4 Contents of notices of general meetings 123 21.5 Notice of annual general meeting 123 21.6 Notices to identify general nature of business 123 21.7 Determination of record date for entitlement to attend and vote at general meetings 123 22. PROCEEDINGS AT GENERAL MEETINGS 124 22.1 Directors may attend and speak at general meetings 124 22.2 Directors may make provision for persons (other than the holder of the Reuters Founders Share) to attend general meetings at satellite venues 124 22.3 Discretion of Chairman to interrupt or adjourn general meetings 125 22.4 Directors may arrange for persons to hear, see and speak at general meetings by audio-visual means 125 22.5 Validity of meetings if accommodation inadequate 126 22.6 Rights of shareholders to take part in general meetings 127 22.7 Chairman's power to adjourn in certain circumstances 127 22.8 Notice of adjournment not required 128 22.9 Amendments to resolutions 128 22.10 Arrangements for security of general meetings 129 23. VOTES OF SHAREHOLDERS 129 23.1 Votes on show of hands and on polls 129 23.2 Votes of joint holders 130 23.3 Votes by receivers and others on behalf of shareholders suffering from mental disorder 130 23.4 No shareholders to vote if sums unpaid on shares 130 23.5 Direction Notices to shareholders and others not entitled to vote because in default under section 793 131 23.6 Cesser of effect of Direction Notices 133 23.7 Direction Notices and depositaries 134 23.8 Obligations of depositary under Direction Notice 134 23.9 Interpretation of paragraphs 23.4 to 23.8 135 23.10 Saving for Directors' powers under section 794(1) 136 23.11 Holder of the Reuters Founders Share may require Directors to serve notice under section 793 of the CA 2006 or a Direction Notice or to apply to Court under section 794(1) of the CA 2006 137 23.12 Objections to admissibility of votes to be raised only at the relevant meeting – saving for votes of Reuters Founders Share 138 23.13 Votes on a poll may be given personally or by proxy 138 23.14 Proxy need not be a shareholder 138 23.15 Requirements as to form of appointment of proxy 139 23.16 Proxy may exercise a shareholder's rights to attend, speak and vote 140 23.17 Validity of votes by proxies 140 24. CORPORATION ACTING BY REPRESENTATIVES 142 24.1 Requirements for appointment of representative by corporation 142 24.2 Representatives of Reuters Founders Share Company 143 25. MEETINGS OF SHAREHOLDERS 143 25.1 Notice with respect to Joint Electorate Action or Class Rights Action 143 25.2 Manner of voting 143 25.3 Withdrawal of demand for poll 144 25.4 Procedure for polls 145 25.5 Voting by proxy 145 25.6 Objections to validity of votes 146 25.7 Quorum 146 25.8 Meetings where no quorum present 147 25.9 Scrutineers 148 25.10 Adjournment of meetings 148 25.11 Actions for shareholder approval 149 25.12 Procedure for approval of Joint Electorate Actions and Class Rights Actions 149 25.13 Co-ordination with TR Corporation 150 25.14 Discretionary matters 151 26. FINANCIAL YEAR 151 27. MANAGEMENT OF THE COMPANY 151 27.1 Constitution of the Board of Directors 151 27.2 Management generally 152 27.3 No share qualification – Directors may attend and speak at general meetings 153 27.4 Powers to give pensions to Directors 153 27.5 Appointment to any executive office not to cease with Directorship unless contract so provides 153 28. APPOINTMENT, RETIREMENT AND REMOVAL OF DIRECTORS 154 28.1 Vacation of office as Director 154 28.2 Appointment of Directors by Company 155 28.3 Resolutions to appoint two or more Directors to be subject to consent of general meeting 156 28.4 Company and Directors may fill casual vacancies and appoint additional Directors 156 29. MANAGEMENT IN RELATION TO THE EQUALIZATION AND GOVERNANCE AGREEMENT 157 30. OBSERVANCE OF REUTERS TRUST PRINCIPLES 158 31. MEETINGS OF THE BOARD OF DIRECTORS 159 31.1 Quorum 159 31.2 Calling of meetings 160 31.3 Notice of meetings 160 31.4 Chairman 160 31.5 Voting at meetings 161 31.6 Resolutions of Directors in writing 161 31.7 Form of written resolutions 161 31.8 Resolutions in writing by committees 162 31.9 Communications through electronic means 162 31.10 Remuneration and expenses 162 31.11 Directors may delegate to committees 162 31.12 Meetings and proceedings of committees 163 31.13 Validity of acts of Directors or committees 163 31.14 Participation in meetings by audio-visual means 164 32. DIRECTORS' INTERESTS 165 32.1 Directors' interests other than in relation to transactions or arrangements with the Company 165 32.2 Declaration of interests other than in relation to transactions or arrangements with the Company 167 32.3 Declaration of interests in a proposed transaction or arrangement with the Company 168 32.4 Declaration of interest in an existing transaction or arrangement with the Company 168 32.5 Provisions applicable to declarations of interest 168 32.6 Directors' interests and voting 170 33. OFFICERS 175 33.1 General 175 33.2 Chairman 175 33.3 Deputy Chairman 176 33.4 President 176 33.5 Vice President 176 33.6 Directors may appoint attorneys 176 33.7 Secretary to the Board of Directors 177 33.8 Variation of duties 177 33.9 Term of office 177 34. BORROWING POWERS 178 35. REGISTERS 178 35.1 Entries on Registers of numbers of Uncertificated Shares and Certificated Shares 178 35.2 Directors may keep branch Registers 178 36. CORPORATE SEAL 179 37. EXECUTION OF INSTRUMENTS 179 38. AUTHENTICATION OF DOCUMENTS 179 39. AMENDMENTS TO ARTICLES 180 39.1 Joint Electorate Action amendments 180 39.2 Class Rights Action amendments 180 39.3 Amendments upon termination of Equalization and Governance Agreement 181 39.4 Amendments upon a change to Part 22 of the CA 2006 182 40. RESERVES 183 41. CASH DISTRIBUTIONS 184 41.1 Equivalent Distributions 184 41.2 Equalisation Payment 185 41.3 Timing of Cash Distribution 185 42. DIVIDEND PAYMENTS 186 42.1 Directors may declare and pay fixed and interim dividends 186 42.2 Dividends to be paid pro rata to amounts paid on shares 186 42.3 Directors may pay dividends to ADR Custodians and shareholders in currencies other than sterling 187 42.4 Distributable reserves 187 42.5 Pre-acquisition profits distributable 187 42.6 No dividends to bear interest against the Company 187 42.7 Directors may make deductions from dividends 188 42.8 Directors may retain dividends on shares of persons entitled by operation of law pending registration 188 42.9 Waivers of dividends 188 42.10 Directors may pay dividends in kind 188 42.11 Payment of foreign currency dividends to ADR Custodians 189 42.12 Receipts for dividends to joint holders 189 42.13 Dividend resolution may specify record date at any time 190 42.14 Method of cash dividend payments 190 42.15 Non-receipt of cheques 192 42.16 Unclaimed dividends 192 43. CAPITALISATION OF PROFITS AND RESERVES 192 44. SCRIP DIVIDENDS 194 44.1 Directors may offer shares in lieu of dividends with authority of Ordinary Resolution 194 44.2 Period and other terms of authority for scrip dividends 194 44.3 Offer to be communicated to shareholders 195 44.4 Number of shares to which shareholders entitled 195 44.5 No fractional entitlements 195 44.6 Directors may capitalise profits and reserves for issue of scrip dividends 196 44.7 Scrip dividend shares to rank pari passu with existing shares 197 44.8 Directors may determine terms and conditions of offers of scrip dividends 197 45. ACCOUNTS 198 45.1 Accounting records to be kept at Office; shareholders' right of inspection 198 45.2 Balance sheets and profit and loss accounts to be sent to shareholders and others 198 46. AUDITORS 199 46.1 Validity of acts of auditors 199 46.2 Auditors entitled to notice of and to attend and be heard at general meetings 200 47. COMMUNICATIONS 200 47.1 Mode of delivery of communications, when communications deemed delivered 200 47.2 Transferees and persons entitled by operation of law bound by notices in respect of shares pending registration 202 47.3 Notices to joint holders 202 47.4 Persons entitled following death or bankruptcy entitled to delivery of notices pending registration 203 47.5 Entitlement to receipt of notices 204 47.6 Notices of general meetings by advertisement 204 47.7 Serving for statutory requirements 205 48. LIQUIDATION 205 49. WINDING UP 205 49.1 Directors may petition court for winding up with consent of holder of the Reuters Founders Share 205 49.2 Directors may distribute assets in kind on a winding up 206 50. THOMSONREUTERS NEWS SERVICES 206 No. THE COMPANIES ACT 1 PUBLIC COMPANY LIMITED BY SHARES ARTICLES OF ASSOCIATION OF THOMSON REUTERS PLC (adopted by special resolution in writing passed on 22 February 2008 and amended by special resolution in writing passed on 10 April 2008, to take effect from the Effective Date (17 April 2008)) 1.EXCLUSION OF OTHER REGULATIONS No regulations set out in any Applicable Laws, or in any statutory instrument or other subordinate legislation made under any Applicable Laws, concerning companies shall apply as the regulations or articles of the Company. 2.DEFINITIONS AND INTERPRETATION 2.1Headings Headings are for convenience only and are not to affect the meaning or construction of any of the provisions of these Articles. 2.2 References to Articles References to "these Articles", "hereto", "herein", "hereby", "hereunder", "hereof" and similar expressions refer to these Articles, as amended or supplemented from time to time, and not to any particular Article, paragraph, subparagraph, clause or other portion hereof and include any and every instrument supplemental or ancillary hereto. 1 2.3References to shareholders References to shareholders of the Company are to members of the Company, as that term is defined in the CA 1985 as in force from time to time. 2.4Definitions 2.4.1 For the purposes of these Articles, the following terms shall have the following meanings: (a) "Acquiring Person" means, at any particular time, any Person, other than an Approved Person or a member of the TR Group, who (i) is or becomes Interested in 15% or more of the outstanding Voting Shares or (ii)is deemed to be an Acquiring Person pursuant to paragraph 7.3 or paragraph 7.4; provided, however, that, for the purpose of calculating whether or not any Person is Interested in 15% or more of the outstanding Voting Shares, shares of such class held by the Company as treasury shares shall be disregarded; (b) "Action" means, in relation to the Company or TR Corporation, any Distribution or action affecting the amount or nature of issued share capital of the Company or TR Corporation, including any offer by way of rights, bonus issue, sub-division or consolidation, repurchase or buy-back, or offer to purchase, or amendment of the rights of any Shares, or a series of one or more such actions; (c) "ADR Custodian" means a custodian (or depositary), approved by the Company, under arrangements whereby such custodian (or depositary) holds shares in the Company and either itself or some other person issues American Depositary Receipts evidencing American Depositary Shares which represent such shares in the Company (or evidence of a right to receive the same); (d) "Applicable Laws" means: (i) any applicable law, statute, rule or regulation and any judgment, order, decree, licence, permit, directive or requirement of any Governmental Agency having jurisdiction over the Company and/or TR Corporation; and (ii) the rules, regulations and guidelines of: 2 (A) any stock exchange or other trading market on which any shares or other securities or depositary receipts representing such shares or securities of either the Company or TR Corporation are listed, traded or quoted; and (B) any other body with which entities with securities listed or quoted on such exchanges customarily comply, (but, if not having the force of law, only if compliance with such directives, requirements, rules, regulations or guidelines is in accordance with the general practice of Persons to whom they are intended to apply), in each case for the time being in force and taking account of all exemptions, waivers or variations from time to time applicable (in particular situations or generally) to the Company or TR Corporation, as the case may be; (e) "Approved Person" means, at any particular time, any Person who has been designated as such for the purposes of these Articles by the holder of the Reuters Founders Share, in its sole and absolute discretion, by notice given in writing to the Company, unless such designation has been revoked in accordance with the Terms of Approval; (f) "Board of Directors" or "Board" means the board of directors of the Company (or a duly authorised committee of the board of directors of the Company) from time to time; (g) "CA 1985" means the Companies Act 1985 as in force from time to time; (h) "CA 2006" means the Companies Act 2006 as in force from time to time; (i) "Certificated Share" means a share which is recorded in the Register as being held in certificated form; (j) "Class Rights Action" means each of the following actions if proposed to be taken by either the Company or TR Corporation: (i) the voluntary Liquidation of such company; (ii) any adjustment to the Equalization Ratio other than an adjustment made pursuant to Section 3.1.1(C) of the Equalization and Governance Agreement; 3 (iii) any amendment to, or termination of (including, for the avoidance of doubt, the voluntary termination of), the Equalization and Governance Agreement, the Special Voting Share Agreement, the Cross-Guarantees, other than any amendment which is formal or technical in nature and which is not materially prejudicial to the interests of the shareholders of the Company or TR Corporation or is necessary to correct any inconsistency or manifest error as may be agreed by the TR Board; (iv) any amendment to, removal or alteration of the effect of (which shall include the ratification of any breach of) any of the TR PLC Entrenched DLC Provisions or the TR Corporation Entrenched DLC Provisions, other than any amendment which is formal or technical in nature and which is not materially prejudicial to the interests of the shareholders of the Company or TR Corporation or is necessary to correct any inconsistency or manifest error as may be agreed by the TR Board; (v) a change in the corporate status of the Company from a public limited company incorporated in England and Wales with its primary listing on the Official List of the UK Listing Authority or of TR Corporation from a corporation existing under the OBCA with its primary listing on the TSX or the NYSE (unless such change occurs in connection with a termination of the Equalization and Governance Agreement in accordance with Section 11.1.1 or Section 11.1.2(B) thereof); (vi) any other action or matter the TR Board determines (either in a particular case or generally), should be approved as a Class Rights Action because the interests of holders of Ordinary Shares and holders of TR Corporation Common Shares may diverge; and (vii) any Action to be approved as a Class Rights Action pursuant to Section 3.1.1(C) of the Equalization and Governance Agreement; provided, however, that if a particular matter constitutes both a Joint Electorate Action and a Class Rights Action, it shall be treated as a Class Rights Action; 4 (k) "Company" means Thomson Reuters PLC, a public limited company incorporated in England and Wales; (l) "Control" means, save for the purposes of paragraphs 12.4 to 12.9: (i) when applied to the relationship between a Person and a corporation, the beneficial ownership by such Person (in the case of the Company or TR Corporation, either alone or together with the other corporation) at the relevant time of shares of such corporation carrying more than the greater of (A) 50% of the voting rights ordinarily exercisable at meetings of shareholders of such corporation and (B) the percentage of voting rights ordinarily exercisable at meetings of shareholders of such corporation that are sufficient to elect a majority of the directors of such corporation; and (ii) when applied to the relationship between a Person and a partnership, joint venture or other unincorporated entity, the beneficial ownership by such Person (in the case of the Company or TR Corporation, either alone or together with the other corporation) at the relevant time of more than 50% of the ownership interests of the partnership, joint venture or other unincorporated entity in circumstances where it can reasonably be expected that such Person directs or has the power to direct the affairs of the partnership, joint venture or other unincorporated entity; and the words "Controlled by", "Controlling" and "under common Control with" and similar words have corresponding meanings; provided that a Person who Controls a corporation, partnership, joint venture or other unincorporated entity (the "second-mentioned Person") shall be deemed to Control a corporation, partnership, joint venture or other unincorporated entity which is Controlled by the second-mentioned Person and so on; (m) "Cross-Guarantees" means, collectively, the TR Corporation Guarantee and the TR PLC Guarantee, and "Cross-Guarantee" means either one of them; (n) "Directors" means those individuals appointed or elected to the Board of Directors from time to time and "Director" means any one of them; 5 (o) "Distribution" means, in relation to the Company or TRCorporation, any dividend or other distribution, whether of income or capital, and in cash or any other form, made by such company or any of its Subsidiaries to the holders of Ordinary Shares, in the case of the Company, or TR Corporation Common Shares, in the case of TR Corporation; (p) "Disclosure and Transparency Rules" means the disclosure and transparency rules for the time being in force, as published by the Financial Services Authority in its Handbook of Rules and Guidance; (q) "DLC Equalization Principle" means the principles set out in Section 3 of the Equalization and Governance Agreement, in particular, Section 3.1; (r) "DLC Structure" means the dual listed company structure effected pursuant to the Equalization and Governance Agreement and the transactions contemplated thereby, including the Special Voting Share Agreement, these Articles, the Memorandum of Association, the TR Corporation Articles, the TR Corporation By-Laws and the Cross-Guarantees; (s) "Effective Date" means the date on which the proposed Scheme of Arrangement to be made under section 425 of the CA 1985 in connection with the offer made on behalf of the Company to acquire Reuters Group PLC becomes effective; (t) "electronic form" has the same meaning as in the CA 2006; (u) "electronic means" has the same meaning as in the CA 2006; (v) "electronic signature" has the meaning given in section 7 of the Electronic Communications Act 2000; (w) "Equalization and Governance Agreement" means the Equalization and Governance Agreement, dated as of 17 April 2008, between the Company and TR Corporation, as the same may be amended or modified from time to time in accordance with its terms; (x) "Equalization Ratio" means, at any time, the ratio of (i) one to (ii) the TR PLC Equivalent Number at such time; (y) "Equivalent Distribution" has the meaning attributed thereto in subparagraph41.1.1; 6 (z) "Equivalent Resolution" means, in relation to a resolution of the Company, a resolution of TR Corporation that is certified by a duly authorised officer of TR Corporation as equivalent in nature and effect to such resolution of the Company; (aa) "Governmental Agency" means a court of competent jurisdiction, any government or any governmental, regulatory, self-regulatory or administrative authority, agency, commission, body or other governmental entity and shall include any relevant competition authorities, the UK Panel on Takeovers and Mergers, the European Commission, the London Stock Exchange, the UK Listing Authority, the Canadian securities regulatory authorities, the TSX, theU.S.Securities and Exchange Commission, the NYSE and NASDAQ; (bb) "holder", with respect to any shares in the capital of the Company or TR Corporation, means the registered holder of such shares; (cc) "Interest" means, save for the purposes of Article 19, and subject to paragraphs 7.13 and 39.4, in relation to shares, an interest in shares as defined in Part 22 of the CA 2006 and the words "Interested in" and similar words have corresponding meanings; (dd) "Joint Electorate Action" means any action put to shareholders of either the Company or TR Corporation, except for a Class Rights Action or a Procedural Resolution.For the avoidance of doubt, each of the following actions, if put to the holders of Ordinary Shares or the holders of TR Corporation Common Shares, shall be put to the TR Shareholders as a Joint Electorate Action: (i) the appointment, election, re-election or removal of any director of the Company or TR Corporation; (ii) to the extent such receipt or adoption is required by Applicable Laws, the receipt or adoption of the financial statements or accounts of the Company or TR Corporation, or financial statements or accounts prepared on a consolidated basis, other than any financial statements or accounts in respect of the period(s) ended prior to 17 April 2008; (iii) a change of name of the Company or TR Corporation; and 7 (iv) the appointment or removal of the auditors of the Company or TR Corporation; (ee) "Liquidation" means, with respect to either the Company or TRCorporation, any liquidation, winding up, receivership, dissolution, insolvency or equivalent or analogous proceedings pursuant to which the assets of such company will be liquidated and distributed to creditors and other holders of provable claims against such company; (ff) "London Stock Exchange" means the London Stock Exchange plc or any successor thereto; (gg) "Matching Action" means, in relation to an Action of TR Corporation (the "Primary Action"), an Action by the Company the overall effect of which, as determined by the TR Board, is such that, when taken together with the Primary Action, the economic benefits and voting rights in relation to Joint Electorate Actions of a holder of an Ordinary Share relative to the rights of a holder of a TR Corporation Common Share are maintained in proportion to the then prevailing Equalization Ratio; (hh) "Memorandum of Association" means the Memorandum of Association of the Company; (ii) "month" means a calendar month; (jj) "NASDAQ" means the National Association of Security Dealers, Inc. Automated Quotations System or any successor thereto; (kk) "NYSE" means the New York Stock Exchange, Inc. or any successor thereto; (ll) "OBCA" means the Business Corporations Act (Ontario), as it may be amended from time to time and any successor legislation thereto; (mm) "Office" means the registered office of the Company from time to time; (nn) "Operator" has the meaning given to that expression in the Uncertificated Securities Regulations; (oo) "Ordinary Resolution" has the meaning attributed thereto in section 282 of the CA 2006; 8 (pp) "Ordinary Shares" means the issued ordinary shares in the Company (including the underlying ordinary shares to each TRPLC ADS); (qq) "Parallel Shareholder Meeting", in relation to a meeting of shareholders of the Company, means any meeting of the shareholders of TR Corporation which is: (i) nearest in time to, or is contemporaneous with, such meeting of the shareholders of the Company and at which some or all of the same resolutions or some or all Equivalent Resolutions are to be considered; or (ii) designated by the TR Corporation Board as the parallel meeting of shareholders of TR Corporation of such meeting of shareholders of the Company; (rr) "Participating Issuer" means a participating issuer, as defined in the Uncertificated Securities Regulations; (ss) "Participating Security" means a share or class of shares or a renounceable right of allotment of a share, title to which is permitted to be transferred by means of a Relevant System in accordance with the Uncertificated Securities Regulations; (tt) "Permitted Bid Acquisition" has the meaning attributed thereto in subparagraph 19.2.1(d); (uu) "Person" includes an individual, sole proprietorship, partnership, unincorporated association, unincorporated syndicate, unincorporated organisation, trust, body corporate, and a natural person in his or her capacity as trustee, executor, administrator, or other legal representative; (vv) "Procedural Resolution" means a resolution of a procedural or technical nature put to shareholders at any meeting of the Company or TR Corporation, whether annual, general or otherwise, including, without limitation, any resolution: (i) that certain Persons be allowed to attend or be excluded from attending the meeting; (ii) that discussion be closed and the question put to the vote (provided no amendments have been raised); (iii) that the question under discussion not be put to the vote; 9 (iv) to proceed with matters in an order other than that set out in the notice of the meeting; (v) to adjourn the debate (for example, to a subsequent meeting); and (vi) to adjourn the meeting; (ww) "Qualifying Takeover Bid" has the meaning attributed thereto in subparagraph 19.2.1(e); (xx) "Redemption Price" in relation to the Special Voting Share, means the amount for the time being paid up on the Special Voting Share together with all unpaid dividends on the Special Voting Share, whether or not such dividends have been earned or declared, calculated down to the redemption date; (yy) "Register" means, unless the context otherwise requires, the register of shareholders kept pursuant to section352 of the CA 1985 and any successive legislation and any register maintained by the Company of persons holding any renounceable right of allotment of a share; (zz) "Relevant System" means a relevant system, as defined in the Uncertificated Securities Regulations; (aaa) "Requisite Majority" means, in the case of an Ordinary Resolution, a majority or, in the case of a Special Resolution, 75%; (bbb) "Rescission Notice" has the meaning attributed thereto in paragraph 12.7; (ccc) "Reuters Founders Share" has the meaning attributed thereto in paragraph 3(c); (ddd) "Reuters Founders Share Company" means Reuters Founders Share Company Limited, a company incorporated and existing in accordance with the laws of England and Wales; (eee) "Reuters Founders Share Control Notice" has the meaning attributed thereto in paragraph 12.6; (fff) "Reuters Founders Share Provisions" means paragraphs 4.1 to 4.3, Article5, paragraphs 6.1 and 6.2, Article 7, paragraph 9.1, Article 12, paragraphs 21.1 to 21.3, paragraphs 22.2 to 22.7, paragraph 22.10, paragraphs23.4 to 23.15, Article 24, Article 25, Article 30, paragraph 31.11, Article 39, paragraphs 42.2, 42.3, 42.10 and 42.13, paragraph 47.1, paragraph49.1 and Article50 of these Articles and the definitions of any defined terms incorporated therein; 10 (ggg) "Reuters Trust Principles" has the meaning attributed thereto in Article 30; (hhh) "Reuters Trustees" means the members and directors from time to time of Reuters Founders Share Company; (iii) "Securities Intermediary" means: (i) a clearing house; or (ii) a person, including a broker, bank, or trust company, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity; (jjj) "Shareholder Rights Plan" means a plan adopted by the Company which provides for a distribution to all holders of its Shares and/or Shares of TR Corporation (other than a Person in respect of whom the Company and TR Corporation are taking actions to procure a Qualifying Takeover Bid pursuant to subparagraph 19.1.2) of rights which entitle such holders to subscribe for or purchase Shares at a price which is substantially less than the respective market values thereof; (kkk) "Shares" means, in relation to the Company, the Ordinary Shares and, in relation to TR Corporation, the TR Corporation Common Shares; (lll) "Special Resolution" has the meaning attributed thereto in section 283 of the CA 2006; (mmm) "Special Voting Share" has the meaning attributed thereto in paragraph 3(b); (nnn) "Special Voting Share Agreement" means the Special Voting Share Agreement, dated as of 17 April 2008, TR Corporation, the TR PLC Special Voting Share Trustee and the TR Corporation Special Voting Share Trustee, as the same may be amended or modified from time to time in accordance with its terms; (ooo) "Subsidiary" with respect to any Person, means a Person Controlled by such Person; 11 (ppp) "Takeover Bid Thresholds" has the meaning attributed thereto in subparagraph 19.2.1(f); (qqq) "Tax" or "Taxes" means any taxes, levies, imposts, deductions, charges, withholdings or duties levied by any authority (including goods and services taxes, value added taxes and any other stamp and transaction duties) (together with any related interest, penalties, fines and expenses in connection with them); (rrr) "Tax Benefit" means any credit, rebate, exemption, deduction or benefit in respect of Tax available to any Person; (sss) "Terms of Approval" means, in relation to an Approved Person, an agreement or undertaking, if any, entered into by that Approved Person with the holder of the Reuters Founders Share in connection with being designated as an Approved Person; (ttt) "Thomson Reuters News Services" means any news services which may from time to time be supplied by theTR Group; (uuu) "TR Board" means each of the Board of Directors and the TR Corporation Board; (vvv) "TR Corporation" means Thomson Reuters Corporation, a corporation incorporated and existing in accordance with the laws of the Province of Ontario; (www) "TR Corporation Acquiring Person" means a Person who is an "Acquiring Person" for the purposes of the TR Corporation Articles; (xxx) "TR Corporation Articles" means the articles of incorporation of TR Corporation, as amended or supplemented from time to time; (yyy) TR Corporation By-Laws" means the by-laws of TR Corporation, as amended or supplemented from time to time; (zzz) "TR Corporation Board" means the board of directors of TR Corporation (or a duly authorised committee of the board of directors of TR Corporation) from time to time; (aaaa) "TR Corporation Common Shares" means the issued and outstanding common shares of TR Corporation from time to time, as the same may be subdivided or consolidated from time to time and any capital shares into which such common shares may be reclassified, converted or otherwise changed; 12 (bbbb) "TR Corporation Entrenched DLC Provisions" has the meaning attributed thereto in the TR Corporation Articles; (cccc) "TR Corporation Group" means, collectively, TR Corporation and its Subsidiaries from time to time, and a member of the TR Corporation Group means any one of them; (dddd) "TR Corporation Guarantee" means the deed of guarantee dated as of 17 April 2008 between TR Corporation and the Company whereby TRCorporation agrees to guarantee certain obligations of the Company for the benefit of creditors of the Company, as the same may be amended or modified from time to time in accordance with its terms; (eeee) "TR Corporation Reuters Founders Share" means the Reuters founders share in the capital of TR Corporation; (ffff) "TR Corporation Special Voting Share" means the special voting share in the capital of TR Corporation; (gggg) "TR Corporation Special Voting Share Trust" means the trust created by the TR Corporation Special Voting Share Trust Deed; (hhhh) "TR Corporation Special Voting Share Trust Deed" means the deed dated as of 17 April 2008 between Thomson Reuters Corporation, as settlor, and the TR Corporation Special Voting Share Trustee; (iiii) "TR Corporation Special Voting Share Trustee" means Computershare Trust Company of Canada as initial trustee of theTR Corporation Special Voting Share Trust, and includes any successor trustee of the TR Corporation Special Voting Share Trust; (jjjj) "TR Group" means, collectively, the TR PLC Group and the TR Corporation Group operating as a unified group pursuant to the DLC Structure; (kkkk) "TR PLC ADS" means an American Depositary Share of the Company listed on NASDAQ, each of which represents six Ordinary Shares; (llll) "TR PLC Entrenched DLC Provisions" means Article11, Article 19, Article 25, subparagraph 27.1.2, subparagraph 27.2.2, subparagraph 27.2.3, Article 29, Article 39, Article 41 and Article 48 and the definitions of any defined terms incorporated therein; 13 (mmmm) "TR PLC Equivalent Number" means the number of TR PLC Ordinary Shares that enjoy equivalent rights to Distributions (calculated having regard to Section 3.2(A) of the Equalization and Governance Agreement) and voting rights in relation to Joint Electorate Actions as one TR Corporation Common Share.Initially, the TR PLC Equivalent Number shall be one but shall be adjusted as provided in Section 3 of the Equalization and Governance Agreement.In all cases, the TR PLC Equivalent Number shall be rounded to four decimal places; (nnnn) "TR PLC Group" means, collectively, the Company and its Subsidiaries from time to time, and a member of the TR PLC Group means any one of them; (oooo) "TR PLC Guarantee" means the deed of guarantee dated as of 17 April 2008 between the Company and TR Corporation whereby the Company agrees to guarantee certain obligations of TR Corporation for the benefit of creditors of TR Corporation, as the same may be amended or modified from time to time in accordance with its terms; (pppp) "TR PLC Special Voting Share Trust" means the trust created by the TR PLC Special Voting Share Trust Deed; (qqqq) "TR PLC Special Voting Share Trust Deed" means the agreement dated as of 17 April 2008 between Thomson Reuters Corporation, as settlor, and the TR PLC Special Voting Share Trustee; (rrrr) "TR PLC Special Voting Share Trustee" means Computershare Trust Company of Canada, as initial trustee of the TR PLC Special Voting Share Trust, and includes any successor trustee of the TR PLC Special Voting Share Trust; (ssss) "TR Shareholders" means, collectively, the holders of Ordinary Shares and the holders of TR Corporation Common Shares; (tttt) "Transfer Office" means the place where the Register is situate from time to time; (uuuu) "Triggering Event" has the meaning attributed thereto in subparagraph 19.1.2; 14 (vvvv) "TSX" means the Toronto Stock Exchange or any successor thereto; (wwww) "Uncertificated Securities Regulations" means the Uncertificated Securities Regulations 2001 including any modification thereof or any regulations in substitution thereof; (xxxx) "Uncertificated Share" means a share title to which is recorded in the Register as being held in uncertificated form and title to which may, by virtue of the Uncertificated Securities Regulations, be transferred by means of a Relevant System; (yyyy) "UK Listing Authority" means the Financial Services Authority in its capacity as competent authority for the purposes of Part VI of the UK Financial Services and Markets Act 2000 or any successor thereto; (zzzz) "Voting Shares" means Ordinary Shares and, at any particular time, any other securities of the Company (excluding debt securities, the Special Voting Share and the Reuters Founders Share) carrying at that time a voting right ordinarily exercisable at meetings of shareholders either under all circumstances or under some circumstances that have occurred and are continuing; (aaaaa) "Wholly-Owned Subsidiary" means, in relationto any Person, any Subsidiary of which that Person at the time of determination, directly and/or indirectly, through one or more other Subsidiaries, Beneficially Owns (as defined in subparagraph 19.2.1(a)) and/or is Interested in 100% of the securities of such Subsidiary (excluding debt securities and, in the case of the Company, the Special Voting Share and the Reuters Founders Share and, in the case of TR Corporation, the TR Corporation Special Voting Share and the TR Corporation Reuters Founders Share) carrying at that time a voting right ordinarily exercisable at meetings of shareholders either under all circumstances or under some circumstances that have occurred and are continuing; and (bbbbb) "year" means a calendar year. 2.4.2 In these Articles (if not inconsistent with the subject or context): 15 (a) the expression "employees’ share scheme" shall have the meaning given to it by section 1166 of the CA 2006; (b) the word "Secretary" shall include any person appointed by the Directors to perform any of the duties of the Secretary, and where two or more persons are appointed to act as Joint Secretaries shall include any one or more of those persons; (c) the expression "debenture" shall include debenture stock; (d) the expressions "recognised clearing house" and "recognised investment exchange" shall mean any clearing house or investment exchange (as the case may be) granted recognition under the Financial Services and Markets Act 2000; (e) the word "company" shall include any body corporate incorporated or registered in any part of the world and the expressions "subsidiary undertaking" and "parent undertaking" shall have the respective meanings given to them by section 1162 of the CA 2006; (f) any reference to a signature or to something being signed or executed includes a signature printed or reproduced by mechanical or other means or any stamp or other distinctive marking made by or with the authority of the person required to sign the document to indicate it is approved by such person, or in respect of communications in electronic form only any other means of verifying the authenticity of a communication in electronic form which the Board of Directors may from time to time specify or, where no means has otherwise been specified by the Board of Directors, an electronic signature (which shall for the purposes of the CA 2006 be a manner of authentication specified by the Company for the purposes of section 1146(3)(a) of the CA 2006), provided that the Company has no reason to doubt the authenticity of that electronic signature; (g) any reference to a document being sealed or executed under seal or under the common seal of any body corporate (including the Company) or any similar expression includes a reference to its being executed in any other manner which has the same effect as if it were executed under seal; (h) references to "writing" and to any form of "written" communication include references to any method of representing or reproducing words in a legible and non-transitory form including by way of electronic form or electronic means where specifically provided in a particular Article or where permitted by the Directors in their absolute discretion but exclude such method in respect of consent or notices given to or by the holder of the Reuters Founders Share; 16 (i) such of the provisions of these Articles as apply to paid-up shares shall apply to stock, and the words "share" and "shareholder" shall be construed accordingly; (j) words denoting the singular shall include the plural and vice versa; words denoting the masculine gender shall include the feminine gender; and words denoting persons shall include bodies corporate; (k) any reference to any statute or statutory provision shall be construed as including a reference to any statutory modification or re-enactment thereof from time to time in force; (l) references to a Relevant System shall be deemed to relate to the Relevant System on which the particular share or class of shares or renounceable right of allotment of a share concerned in the capital of the Company is a Participating Security for the time being and any references in these Articles to the giving of an instruction by means of a Relevant System shall be deemed to relate to a properly authenticated dematerialised instruction given in accordance with the Uncertificated Securities Regulations. Such instructions shall only be given to the extent: (i) permitted by the Uncertificated Securities Regulations; (ii) permitted by and practicable under the rules and practices from time to time of the Operator of the Relevant System; and (iii) practicable under and in accordance with the facilities and requirements of the Relevant System; (m) subject as aforesaid or as otherwise expressly provided by these Articles any words or expressions defined in the CA 2006 or in the Uncertificated Securities Regulations shall (if not inconsistent with the subject or context) bear the same meanings in these Articles; (n) a Special Resolution shall be effective for any purpose for which an Ordinary Resolution is expressed to be required under any provision of these Articles; and (o) any determinations or decisions made by the Board of Directors pursuant to these Articles shall be final and binding. 17 3.SHARE CAPITAL The share capital of the Company at the date of adoption of these Articles will be £4,000,000,001 divided into: (a)399,950,000 Ordinary Shares of £10 each; (b)one special voting share of £500,000 (the "Special Voting Share"); and (c)one Reuters founders share of £1 (the "Reuters Founders Share"). 4.VARIATION OF RIGHTS 4.1 Consents required for variation Whenever the share capital of the Company is divided into different classes of shares, the special rights attached to any class may, subject to the provisions of the Applicable Laws, be varied or abrogated either with the consent in writing of the holders of three-quarters in nominal value of the issued shares of the class (excluding any shares of that class held as treasury shares) or with the sanction of a Special Resolution passed at a separate general meeting of the holders of the shares of the class (but not otherwise) and may be so varied or abrogated either while the Company is a going concern or during or in contemplation of a winding-up but so that the rights attached to the Reuters Founders Share shall not be capable of being varied or abrogated in any respect whatsoever without the prior written consent of the holder of the Reuters Founders Share.To every such separate general meeting all the provisions of these Articles relating to general meetings of the Company and to the proceedings thereat shall apply, except that the necessary quorum shall be two persons at least holding or representing by proxy at least one-third in nominal value of the issued shares of the class (excluding any shares of that class held as treasury shares) (but that at any adjourned meeting any holder of shares of the class present in person or by proxy shall be a quorum) and that any holder of shares of the class present in person or by proxy may demand a poll and that every such holder shall, subject as otherwise provided by these Articles, on a poll have one vote for every share of the class held by him.The foregoing provisions of this Article shall, subject to paragraph 4.2 below, apply to the variation or abrogation of the special rights attached to some only of the shares of any class as if each group of shares of the class differently treated formed a separate class the special rights whereof are to be varied. 4.2 When shares not a separate class Shares of a class shall not be treated as forming a separate class from other shares of that class merely because any of the following apply to them: 4.2.1 the restrictions set out in section 454 of the CA 1985; 4.2.2 suspension of voting rights or rights to receive dividends or other distributions pursuant to these Articles; 18 4.2.3 any requirement pursuant to these Articles that a person dispose of such shares or any Interest in them; 4.2.4 any provisions of these Articles enabling the Directors to dispose of such shares or requiring the Directors not to register transfers of such shares; 4.2.5 they are enabled or permitted in accordance with the Uncertificated Securities Regulations to become a Participating Security, or cease to be a Participating Security; or 4.2.6 any shares of that class are from time to time held in uncertificated form. 4.3 Rights not varied by issue of further shares or permission to hold or transfer Uncertificated Shares; exception for Reuters Founders Share The special rights attached to any class of shares having preferential rights shall not unless otherwise expressly provided by the terms of issue thereof be deemed to be varied by the creation or issue of further shares ranking as regards participation in the profits or assets of the Company in some or all respects pari passu therewith but in no respect in priority thereto, or by the Company permitting, in accordance with the Uncertificated Securities Regulations, the holding and transfer of shares of any class in uncertificated form by means of a Relevant System.The special rights attached to the Reuters Founders Share shall be deemed to be varied by the creation or issue of any further Reuters Founders Share. 5. ALTERATION OF SHARE CAPITAL 5.1 Company may increase capital; consent of the holder of the Reuters Founders Share required for creation of shares with voting rights not identical to those of Ordinary Shares The Company may from time to time by Ordinary Resolution increase its capital by such sum to be divided into shares of such amounts as the resolution shall prescribe.All new shares created on any such increase of capital shall be subject to the provisions of the Applicable Laws and of these Articles with reference to allotment, payment of calls, lien, transfer, transmission, forfeiture and otherwise.No such new share shall, without the prior written consent of the holder of the Reuters Founders Share, have attached thereto (either at the time of the creation thereof or at any subsequent time) any rights in respect of voting which are not identical in all respects with those attached to the Ordinary Shares. 19 5.2 Company may consolidate, cancel and subdivide shares (other than the Reuters Founders Share) The Company may by Ordinary Resolution: 5.2.1 consolidate and divide all or any of its capital (other than the Reuters Founders Share) into shares of larger amounts than its existing shares; 5.2.2 cancel any shares (other than the Reuters Founders Share) which, at the date of the passing of the resolution, have not been taken, or agreed to be taken, by any person and diminish the amount of its capital by the amount of the shares so cancelled; 5.2.3 sub-divide its shares, or any of them (other than the Reuters Founders Share), into shares of smaller amount than is fixed by the Memorandum of Association (subject nevertheless to the provisions of the Applicable Laws), and so that the resolution whereby any share is sub-divided may determine that, as between the holders of the shares resulting from such sub-division, one or more of the shares may, as compared with the others, have any such preferred, deferred or other special rights, or be subject to any such restrictions, as the Company has power to attach to unissued or new shares. 5.3 Fractional entitlements to shares If, as the result of consolidation and division or sub-division of shares, shareholders become entitled to fractions of a share, the Directors may on behalf of the shareholders deal with the fractions as they think fit.In particular, the Directors (treating holdings of the same shareholder or shareholders of Certificated Shares and Uncertificated Shares of the same class as if they were separate holdings, unless the Directors otherwise determine) may: 5.3.1 sell fractions of a share to a person (including, subject to the Applicable Laws, to the Company) for the best price reasonably obtainable and distribute the net proceeds of sale in due proportion amongst the persons entitled (except that if the amount due to a person is less than £3, or such other sum as the Board of Directors may decide, the sum may be retained for the benefit of the Company).To give effect to a sale the Directors may authorise a person to execute an instrument of transfer of Certificated Shares or, in respect of Uncertificated Shares, the Directors may exercise any of the powers conferred on the Company by Article 9 to effect transfer of the shares to the purchaser or his nominee to be entered in the Register as the holder of the shares.The purchaser is not bound to see to the application of the purchase money and the title of the transferee to the shares is not affected by an irregularity or invalidity in the proceedings connected with the sale; or 5.3.2 subject to the Applicable Laws, issue to a shareholder credited as fully paid by way of capitalisation the minimum number of shares required to round up his holding of shares to a number which, following consolidation and division or sub-division, leaves a whole number of shares (such issue being deemed to have been effected immediately before consolidation or sub-division, as the case may be).The amount required to pay up those shares may be capitalised as the Directors think fit out of amounts standing to the credit of reserves (including a share premium account, capital redemption reserve and profit and loss account), whether or not available for distribution, and applied in paying up in full the appropriate number of shares.A resolution of the Directors capitalising part of the reserves has the same effect as if the capitalisation had been declared by Ordinary Resolution of the Company pursuant to Article 43.In relation to the capitalisation the Board of Directors may exercise all the powers conferred on it by Article 43 without an Ordinary Resolution of the Company. 20 5.4 Company may purchase its own shares (other than the Reuters Founders Share) Subject to the provisions of the Applicable Laws, the Company may purchase, or enter into a contract under which it may become entitled or obliged to purchase, any of its own shares (including any redeemable shares) other than the Reuters Founders Share.Every contract for the purchase by the Company of, or under which it may become entitled or obliged to purchase, its own shares shall, in addition to such authorisation as may be required by the Applicable Laws, be sanctioned by a Special Resolution passed at a separate general meeting of the holders of each class of shares in issue convertible into equity share capital of the Company. 5.5 Company may reduce its capital – exception regarding the Reuters Founders Share The Company may reduce its share capital or any capital redemption reserve, share premium account or other undistributable reserve in any manner and with and subject to any incident authorised and consent required by law but this Article shall not apply in any way whatsoever to the Reuters Founders Share. 6. SHARES 6.1 Company may issue shares with whatever rights or restrictions, but consent of the holder of the Reuters Founders Share required for issue of shares not identical to Ordinary Shares Except as otherwise provided by these Articles and without prejudice to the rights attached to any shares or class of shares from time to time issued, any share in the Company may be allotted or issued with or have attached thereto such preferred, deferred or other special rights, or be issued subject to or have attached such restrictions, whether as regards dividend, return of capital or otherwise, as the Company may from time to time by Ordinary Resolution determine (or, in the absence of any such determination, as the Directors may determine) and subject to the provisions of the Applicable Laws the Company may issue any shares which are, or at the option of the Company or the holders are liable, to be redeemed.Provided always that, without the prior written consent of the holder of the Reuters Founders Share, no share shall be capable of being issued having attached thereto any rights which are not identical in all respects with those attached to the Ordinary Shares. 21 6.2 Directors may issue shares, but consent of the holder of the Reuters Founders Share required for issue of shares not identical to Ordinary Shares Subject to the provisions of the Applicable Laws, of these Articles and of any resolution of the Company in general meeting passed pursuant thereto, all unissued shares and shares held as treasury shares shall be at the disposal of the Directors and they may allot (with or without conferring a right of renunciation), grant options over or otherwise dispose of them to such persons, at such times and on such terms as they think proper.Provided always that, without the prior written consent of the holder of the Reuters Founders Share, the Directors shall not allot, grant any option over or otherwise dispose of any share having attached thereto any rights in respect of voting which are not identical in all respects with those attached to the Ordinary Shares. 6.3 Section 80 authority for allotments of relevant securities The Directors have general and unconditional authority, pursuant to section 80 of the CA 1985, to exercise all powers of the Company to allot relevant securities up to an aggregate nominal amount equal to the section 80 amount, for each prescribed period. 6.4 Disapplication of section 89(1) (pre-emption) for allotments under section 80 authority 6.4.1 The Directors have general power for each prescribed period to allot equity securities pursuant to the authority conferred by paragraph 6.3 above and to sell treasury shares wholly for cash: (a) in connection with a rights issue; and (b) otherwise than in connection with a rights issue, up to an aggregate nominal amount equal to the section 89 amount; as if section 89(1) of the CA 1985 does not apply to any such allotment or sale. 6.4.2 By the authority and power conferred by paragraph 6.3 and subparagraph6.4.1 above, the Board of Directors may during a prescribed period make an offer or agreement which would or might require equity securities or other relevant securities to be allotted after the prescribed period and may allot securities in pursuance of that offer or agreement. 22 6.4.3 In paragraphs 6.3 and 6.4: (a) "equity securities" has the meaning given in section 94(2) of the CA 1985; (b) "prescribed period" means any period for which the authority conferred by paragraph 6.3 above is given by Ordinary or Special Resolution stating the section 80 amount and/or the power conferred by subparagraph 6.4.1 above is given by Special Resolution stating the section 89 amount; (c) "rights issue" means an offer of equity securities open for acceptance for a period fixed by the Directors to holders (other than the Company) of equity securities on the Register on a fixed record date in proportion to their respective holdings of such securities or in accordance with the rights attached thereto (but subject to such exclusions or other arrangements as the Directors may deem necessary or expedient in relation to fractional entitlements or legal or practical problems under the laws of, or the requirements of any recognised regulatory body or any stock exchange in, any territory); (d) "section 80 amount" means, for any prescribed period, the amount stated in the relevant Ordinary or Special Resolution or, in either case, another amount fixed by resolution of the Company; (e) "section 89 amount" means, for any prescribed period, the amount stated in the relevant Special Resolution; and (f) the nominal amount of securities is, in the case of rights to subscribe for or convert any securities into shares of the Company, the nominal amount of shares which may be allotted pursuant to those rights. 6.5 Company may pay commissions and brokerages The Company may exercise the powers of paying commissions conferred by the Applicable Laws to the full extent thereby permitted.The Company may also on any issue of shares or sale of shares in the Company (if, immediately before the sale, the shares were held by the Company as treasury shares) pay such brokerage as may be lawful. 6.6 Company may recognise renunciations of allotments The Directors may at any time after the allotment of any share but before any person has been entered in the Register as the holder recognise a renunciation thereof by the allottee in favour of some other person and may accord to any allottee of a share a right to effect such renunciation upon and subject to such terms and conditions as the Directors may think fit to impose. 23 6.7 Company not bound to recognise trusts of shares Except as required by Applicable Laws, or pursuant to any of the provisions of these Articles, no person shall be recognised by the Company as holding any share upon any trust, and the Company shall not be bound by or compelled in any way to recognise any equitable, contingent, future or partial Interest in any shares, or any Interest in any fractional part of a share, or (except only as by these Articles or by Applicable Laws otherwise provided) any other right in respect of any share, except an absolute right to the entirety thereof in the registered holder. 7. RIGHTS IN RELATION TO AN ACQUIRING PERSON 7.1 Service of notice on Acquiring Person In the event that any Person has become or becomes an Acquiring Person, the Directors shall as soon as practicable thereafter cause the Company to give notice of such fact to such Person and the holder of the Reuters Founders Share.Such notice shall state the number of Voting Shares in which the Board of Directors has determined such Person is or may be Interested and the names of any entities through which the Board of Directors has determined such Person is Interested in those Voting Shares.If at any time the Board of Directors subsequently determines that any such Person is not or is no longer an Acquiring Person, it shall without delay inform such Person and the holder of the Reuters Founders Share of such fact, upon which such Person shall cease to be an Acquiring Person. 7.2 Voting rights of the holder of the Reuters Founders Share Subject to paragraph 7.14 below, from and after the time that any Person has become or becomes an Acquiring Person until such time as such Person ceases to be an Acquiring Person, the holder of the Reuters Founders Share shall be entitled to vote, together with (except at meetings of the holder of the Reuters Founders Share required by Applicable Laws to be held as a separate class meeting) the holders of Ordinary Shares, on all matters submitted to a vote of the shareholders of the Company at any general meeting of the Company.On each such matter, the holder of the Reuters Founders Share shall be entitled, in its sole and absolute discretion, to exercise the following voting rights: 7.2.1 in relation to a resolution of the Company to approve a Joint Electorate Action, the rights: (a) to cast such number of votes in favour of and against such resolution, to withhold such number of votes from such resolution and to abstain from voting such number of votes in respect of such resolution as were cast in favour of and against such resolution, withheld therefrom or recorded as abstentions in respect thereof, respectively, by the holder of the Special Voting Share pursuant to subparagraph11.1.1; 24 (b) to cast such number of votes in favour of such resolution as were cast in favour of such resolution by holders of Voting Shares other than any Voting Shares in which an Acquiring Person is Interested; (c) to cast such number of votes against such resolution as were cast against such resolution by holders of Voting Shares other than any Voting Shares in which an Acquiring Person is Interested; (d) to withhold such number of votes from such resolution as were withheld from such resolution by holders of Voting Shares other than any Voting Shares in which an Acquiring Person is Interested; and (e) to abstain from voting such number of votes in respect of such resolution as were recorded as abstentions in respect of such resolution by holders of Voting Shares other than any Voting Shares in which an Acquiring Person is Interested; in each case multiplied by one hundred, and provided that, for greater certainty, if the holder of the Reuters Founders Share exercises its voting rights in relation to any such resolution, it shall be required to exercise all, but not less than all, of such voting rights; 7.2.2 in relation to a resolution of the Company to approve a Class Rights Action: (a) if the Equivalent Resolution is approved by the requisite number (as determined in accordance with the TR Corporation Articles, the TR Corporation By-Laws and Applicable Laws) of the holders of TR Corporation Common Shares at the Parallel Shareholder Meeting, the rights: (i) to cast such number of votes in favour of such resolution as were cast in favour of such resolution by holders of Voting Shares other than any Voting Shares in which an Acquiring Person is Interested; (ii) to cast such number of votes against such resolution as were cast against such resolution by holders of Voting Shares other than any Voting Shares in which an Acquiring Person is Interested; (iii) to withhold such number of votes from such resolution as were withheld from such resolution by holders of Voting Shares other than any Voting Shares in which an Acquiring Person is Interested; and 25 (iv) to abstain from voting such number of votes in respect of such resolution as were recorded as abstentions in respect of such resolution by holders of Voting Shares other than any Voting Shares in which an Acquiring Person is Interested; in each case multiplied by one hundred, and provided that, for greater certainty, if the holder of the Reuters Founders Share exercises its voting rights in relation to any such resolution, it shall be required to exercise all, but not less than all, of such voting rights; and (b) if the Equivalent Resolution is not approved by the requisite number (as determined in accordance with the TR Corporation Articles, the TR Corporation By-Laws and Applicable Laws) of the holders of TR Corporation Common Shares at the Parallel Shareholder Meeting, no right to cast any vote; 7.2.3 in relation to a Procedural Resolution, the rights: (a) to cast such number of votes in favour of such Procedural Resolution as were cast in favour of such Procedural Resolution by holders of Voting Shares other than any Voting Shares in which an Acquiring Person is Interested; (b) to cast such number of votes against such Procedural Resolution as were cast against such Procedural Resolution by holders of Voting Shares other than any Voting Shares in which an Acquiring Person is Interested; (c) to withhold such number of votes from such Procedural Resolution as were withheld from such Procedural Resolution by holders of Voting Shares other than any Voting Shares in which an Acquiring Person is Interested; and (d) to abstain from voting such number of votes in respect of such Procedural Resolution as were recorded as abstentions in respect of such Procedural Resolution by holders of Voting Shares other than any Voting Shares in which an Acquiring Person is Interested; in each case multiplied by one hundred, and provided that, for greater certainty, if the holder of the Reuters Founders Share exercises its voting rights in relation to any such Procedural Resolution, it shall be required to exercise all, but not less than all, of such voting rights; and 26 7.2.4 in respect of any resolution pertaining to any matter on which the holder of the Reuters Founders Share is required by Applicable Laws or otherwise entitled to vote separately as a class, the right to cast one vote. 7.3 Directors’ resolution as to a person being Acquiring Person conclusive If the Directors resolve that they have reasonable cause to believe that a Person is or may be an Acquiring Person and that they have made reasonable enquiries (whether by way of notices under section 793 of the CA 2006 or otherwise) to establish whether such Person is or is not an Acquiring Person but that such enquiries have not been answered or fail to establish whether such Person is or is not an Acquiring Person, such Person shall for all the purposes of this Article be deemed to be an Acquiring Person from the date of such resolution until any such time as the Directors resolve that they are satisfied that such Person is not an Acquiring Person.The Board of Directors shall as soon as practicable thereafter give notice of such fact to such Person and the holder of the Reuters Founders Share in accordance with paragraph 7.1. 7.4 Directors’ resolution as to shares being shares of an Acquiring Person conclusive If the Directors resolve that they have reasonable cause to believe that any Voting Shares are or may be Voting Shares in which an Acquiring Person is Interested (whether such Person is an Acquiring Person by virtue of paragraph 7.3 above or otherwise) and that they have made reasonable enquiries (whether by way of notices under section 793 of the CA 2006 or otherwise) to establish whether such Person is or is not an Acquiring Person but that such enquiries have not been answered or fail to establish whether such Person is or is not an Acquiring Person, such Voting Shares shall for all the purposes of this Article be deemed to be Voting Shares in which such Person is Interested from the date of such resolution until any such time as the Directors resolve that they are satisfied that such Person is not Interested in such Voting Shares.The Board of Directors shall as soon as practicable thereafter give notice of such fact to such Person and the holder of the Reuters Founders Share in accordance with paragraph 7.1. 7.5 Notices under Article 7 to be in writing All notices provided for by this Article 7 shall be in writing. 7.6 No obligation to serve notice if address unknown Neither the Company nor the Directors shall be obliged to serve any notice provided for by this Article 7 on any Person if they do not know either the identity or address of such Person.Subject as aforesaid, the Directors shall give notice of any resolutions referred to in paragraphs 7.3 and 7.4 above to the Acquiring Person concerned. 27 7.7 Articles on notices to apply Paragraphs 47.1, 47.3 and 47.4 shall apply to the service of any notice required by this Article to be served by the Company on any shareholder of the Company. 7.8 Service of notices on non-shareholders Any notice required by this Article 7 to be served by the Company on any person who is not a shareholder of the Company may be served on or delivered to such Person either personally or by placing it in the post in the United Kingdom in a pre-paid cover addressed to such Person at such address as the Directors believe to be such Person's address or by delivering it to such address.Where such notice is served or sent by post as aforesaid, service or delivery shall be deemed to be effected at the time when the same would be received in the ordinary course of post and in proving such service or delivery it shall be sufficient to prove that such cover was properly addressed, stamped and posted. 7.9 Directors’ decisions conclusive All actions, calculations and determinations which are done or made by the Board of Directors in good faith in connection with the provisions of this Article 7 and Article12 shall be conclusive, final and binding on all Persons concerned, and the validity of any act or thing which is done or caused to be done by the Board of Directors in furtherance or purported furtherance of any such provisions shall not be capable of being impeached by anyone on the ground that there was not any basis or reasonable basis upon which the Board of Directors could have arrived at any such calculation or determination, or on the ground that any conclusion of fact on which the Board of Directors relied or might have relied for the purposes of arriving at any such calculation or determination or taking any such action was incorrect, or on any other ground whatsoever. 7.10 Company register of share Interests Without prejudice to the provisions of the Applicable Laws, the Board of Directors is entitled to rely without further enquiry on the information contained in the Register kept by the Company under section 808 of the CA 2006 in determining whether a Person is or is not an Acquiring Person unless it has reason to believe otherwise, in which case the Board of Directors shall make reasonable enquiries to determine whether a Person is an Acquiring Person. 7.11 Directors to inform other Directors regarding Acquiring Persons If any Director has reason to believe that any Person is an Acquiring Person or has ceased to be an Acquiring Person, that Director shall without delay inform the other Directors and the holder of the Reuters Founders Share of that fact, including the number of Voting Shares in which the Director believes such Person is or may be Interested. 28 7.12 ADR Custodians and ADS holders An ADR Custodian in its capacity as such shall not be an Acquiring Person.A Person who has an interest in American Depositary Shares evidenced by an American Depositary Receipt representing shares held by an ADR Custodian shall be treated for all the purposes of this Article as being Interested in the number and class of shares in the Company represented by such American Depositary Shares and evidenced by such American Depositary Receipt and not (in the absence of any other reason why such Person should be so treated) in the remainder of the shares in the Company held by the ADR Custodian. 7.13 Interests in shares – exclusions For the purposes of this Article 7 and Article 12 below, a Person will not be deemed to be Interested in any securities because: 7.13.1 such Person is the registered holder of such securities as a result of carrying on the business of or acting as a nominee of a securities depositary; 7.13.2 such Person is an underwriter or member of a banking group or selling group acting in such capacity that has become Interested in such securities in connection with a distribution of securities pursuant to a prospectus or by way of private placement provided such Person is not Interested in such securities for a period in excess of one year; 7.13.3 such Person holds such securities in its capacity as trustee of a trust under which such Person has no independent powers, discretions or responsibilities and must act on the instructions of the beneficiaries; or 7.13.4 such Person is acting as a Securities Intermediary in relation to such securities and does not exercise independent control or direction over such securities. 7.14 Suspension of voting rights The right of the holder of the Reuters Founders Share to vote at any meeting of shareholders of the Company pursuant to this Article 7 shall be suspended from and after the delivery to the Company of a Reuters Founders Share Control Notice until the delivery to the Company of a Rescission Notice in respect of such Reuters Founders Share Control Notice. 7.15 Calculation of votes Prior to the exercise by the holder of the Reuters Founders Share of its voting rights pursuant to paragraphs 7.2 and 12.8, the Board of Directors shall calculate the number of votes entitled to be cast upon such exercise and shall deliver to the holder of the Reuters Founders Share a certificate, signed by a duly authorised officer of the Company, confirming the number of votes so calculated. 29 8. UNCERTIFICATED SHARES 8.1 Directors may permit shares to be a Participating Security Subject to the Applicable Laws and the rules of any Relevant System, the Directors may permit the holding and transfer of any class of shares in uncertificated form by means of a Relevant System and, subject as aforesaid, the Directors may at any time determine that any class of shares shall cease to be a Participating Security. 8.2 Shares may be changed from uncertificated to certificated form and vice versa Where any class of shares in the capital of the Company is a Participating Security, any share in such classmay be changed from an Uncertificated Share to a Certificated Share and from a Certificated Share to an Uncertificated Share in accordance with and subject to the provisions of the Uncertificated Securities Regulations and the rules and procedures of the Relevant System. 8.3 Uncertificated Shares are not a separate class Subject to the Applicable Laws, Uncertificated Shares shall not be regarded as forming a separate class of shares from Certificated Shares of the same class. 8.4 Disapplication of inconsistent Articles In relation to any class of shares which is a Participating Security, and for so long as that class of shares or any part of that class of shares remains a Participating Security, these Articles shall (notwithstanding anything contained in these Articles) only apply to Uncertificated Shares to the extent that they are consistent with: 8.4.1 the holding of shares in that class in uncertificated form; 8.4.2 the transfer of title to shares in that class by means of a Relevant System; and 8.4.3 the Uncertificated Securities Regulations. 9. POWER OF SALE OF UNCERTIFICATED SHARES 9.1 Powers of Company in respect of procuring sales of Uncertificated Shares Where any class of shares in the capital of the Company is a Participating Security and the Company is entitled under any provisions of the Applicable Laws or the rules of any Relevant System or under these Articles to dispose of, forfeit, enforce a lien over or sell or procure the sale of any shares of such class which are held in uncertificated form, the Directors shall have the power (to the extent permitted by and subject to the provisions of the Uncertificated Securities Regulations and the rules and procedures of the Relevant System) to take such steps as may be required, by instruction given by means of a Relevant System or otherwise, to effect such disposal, forfeiture, enforcement or sale and such powers shall (subject as aforesaid) include, but shall not be limited to, the power to: 30 9.1.1 request or require the deletion of any computer-based entries in the Relevant System relating to such shares; 9.1.2 alter such computer-based entries so as to divest the registered holder of such shares of the power to transfer them to any person other than a transferee identified by the Company; 9.1.3 require by notice in writing any holder of such shares: (a) to change his holding of such shares into certificated form within such period as may be specified in the notice; or (b) direct the holder to take such steps as may be necessary to sell or transfer such shares; 9.1.4 appoint any person to take such steps in the name of the holder of such shares as may be required to effect transfer of such shares and such steps shall be as effective as if they had been taken by the registered holder of the shares concerned. In this Article references to notice and to in writing include the use of electronic form and electronic means subject to any terms and conditions decided on by the Directors. 10. ORDINARY SHARES The rights, privileges, restrictions and conditions attaching to the Ordinary Shares are as follows: 10.1 Notice of meetings and voting rights Except for meetings of holders of a particular class or series of shares other than the Ordinary Shares required by Applicable Laws to be held as a separate class or series meeting, the holders of the Ordinary Shares shall be entitled to receive notice of and to attend all meetings of the shareholders of the Company and at any such meeting to vote, together with (except at meetings of holders of Ordinary Shares required by Applicable Laws to be held as a separate class meeting) the holder of the Special Voting Share, on all matters submitted to a vote on the basis of one vote for each Ordinary Share held. 31 10.2 Dividends Subject to Applicable Laws, the holders of the Ordinary Shares shall be entitled to receive and the Company shall pay thereon, if, as and when declared by the Board of Directors out of the assets of the Company properly applicable to the payment of dividends, dividends in such amounts and payable in such manner as the Board of Directors may from time to time determine rateably according to the number of such shares held by the holders respectively. 10.3 Liquidation, dissolution and winding up Subject to any provision made under section 719 of the CA 1985 and any special rights which may be attached to any other class of shares, upon the liquidation, dissolution or winding up of the Company, whether voluntary or involuntary, or in the event of any other distribution of the assets of the Company among its shareholders for the purpose of winding up its affairs, the holders of the Ordinary Shares shall be entitled to share equally, according to the number of Ordinary Shares held by them, in all remaining property and assets of the Company. 11. SPECIAL VOTING SHARE The rights, privileges, restrictions and conditions attaching to the Special Voting Share are as follows: 11.1 Notice of meetings and voting rights Subject to paragraph 11.2, except for meetings of the holders of a particular class or series of shares other than the Special Voting Share required by Applicable Laws to be held as a separate class meeting, the holder of the Special Voting Share shall be entitled to receive notice of and to attend (through a representative appointed in accordance with section323(1) of the CA 2006) or be represented by proxy at all meetings of the shareholders of the Company and at any such meeting to vote, together with (except at meetings of the holder of the Special Voting Share required by Applicable Laws to be held as a separate class meeting) the holders of the Ordinary Shares, on all matters submitted to a vote.On each such matter, the holder of the Special Voting Share shall be entitled to exercise the following voting rights: 11.1.1 in relation to a resolution of the Company to approve a Joint Electorate Action, the rights: (a) to cast such number of votes in favour of such resolution as were cast in favour of the Equivalent Resolution by holders of TRCorporation Common Shares at the Parallel Shareholder Meeting; (b) to cast such number of votes against such resolution as were cast against the Equivalent Resolution by holders of TR Corporation Common Shares at the Parallel Shareholder Meeting; 32 (c) to withhold such number of votes from such resolution as were withheld from the Equivalent Resolution by holders of TRCorporation Common Shares at the Parallel Shareholder Meeting; and (d) to abstain from voting such number of votes in respect of such resolution as were recorded as abstentions in respect of the Equivalent Resolution by holders of TR Corporation Common Shares at the Parallel Shareholder Meeting; in each case divided by the Equalization Ratio in effect at the time such rights are exercised and rounded up to the nearest whole number, and provided that, for greater certainty, if the holder of the Special Voting Share exercises its voting rights in relation to any such resolution, it shall be required to exercise all, but not less than all, of such voting rights; 11.1.2 in relation to a resolution of the Company to approve a Class Rights Action: (a) if the Equivalent Resolution was approved by the requisite number (as determined in accordance with the TR Corporation Articles, the TR Corporation By-Laws and Applicable Laws) of the holders of TRCorporation Common Shares at the Parallel Shareholder Meeting, no right to cast any vote; and (b) if the Equivalent Resolution was not approved by the requisite number (as determined in accordance with the TR Corporation Articles, the TR Corporation By-Laws and Applicable Laws) of the holders of TRCorporation Common Shares at the Parallel Shareholder Meeting, the right to cast such number of votes against such resolution as would be sufficient to defeat it; 11.1.3 in respect of any Procedural Resolution, no right to cast any vote; and 11.1.4 in respect of any resolution pertaining to any matter on which the holder of the Special Voting Share is required by Applicable Laws to vote separately as a class, the right to cast one vote. 11.2 Adjustments 11.2.1 For the purposes of determining the number of votes the holder of the Special Voting Share is entitled to cast pursuant to subparagraphs 11.1.1(a) to (d), in the event that the holder of the TR Corporation Reuters Founders Share has exercised its voting rights pursuant to Section 1.6.6(b) of the TR Corporation Articles in relation to an Equivalent Resolution, each vote cast in favour of or against that Equivalent Resolution, withheld therefrom or recorded as an abstention in respect thereof at the Parallel Shareholder Meeting by a TR Corporation Acquiring Person shall be divided by one hundred. 33 11.2.2 At all times when the holder of the TR Corporation Reuters Founders Share is entitled to exercise voting rights pursuant to Section 1.6.7(d) of the TR Corporation Articles, the holder of the Special Voting Share shall be entitled, in relation to a resolution of the Company to approve a Joint Electorate Action, to exercise the right to cast such number of votes in favour of and against such resolution, to withhold such number of votes therefrom and to abstain from voting such number of votes in respect thereof as were cast in favour and against the Equivalent Resolution, withheld therefrom or recorded as abstentions in respect thereof, respectively, by the holder of the TR Corporation Reuters Founders Share at the Parallel Shareholder Meeting. For avoidance of doubt, the rights of the holder of the Special Voting Share pursuant to this subparagraph 11.2.2 are in addition to, and shall be deemed to be exercised by the holder of the Special Voting Share upon the exercise of, its other rights pursuant to subparagraph11.1.1. 11.3 Dividends 11.3.1 Subject to Applicable Laws, the holder of the Special Voting Share shall be entitled to receive a fixed cumulative dividend (the "Special Voting Share dividend") at the annual rate of 6% on the amount for the time being paid up on the Special Voting Share. 11.3.2 The Special Voting Share dividend is payable yearly on 31 December in each year (the "dividend payment date") (or if the dividend payment date is a Saturday, a Sunday or a day which is a public holiday in England, on the next date which is not such a day) in respect of the year ending on that date, except that the first Special Voting Share dividend is payable on the dividend payment date next following the date of allotment of the Special Voting Share and is payable on a pro rata basis in respect of the period from the date of its allotment to that dividend payment date (both dates inclusive). 11.3.3 If any Special Voting Share dividend is not paid in full on the relevant dividend payment date then, to the extent unpaid, the amount of such dividend shall be increased at the annual rate of 6% calculated on a daily basis (and compounded annually) from the date on which the relevant dividend was to have been paid to the date of payment. 11.3.4 The Special Voting Share shall not entitle the holder to any further rights of participation in the profits of the Company. 34 11.4 Liquidation, dissolution and winding up 11.4.1 Subject to any provision made under section 719 of the CA 1985 and any special rights which may be attached to any other class of shares, the holder of the Special Voting Share shall have rights on a return of assets on a winding-up to be repaid in priority to any payment to the holders of the Ordinary Shares and the holder of the Reuters Founders Share a sum equal to the Redemption Price. 11.4.2 Except as provided in paragraph 11.5 below, the Special Voting Share does not entitle the holder to any further rights of participation in the capital of the Company. 11.5 Redemption 11.5.1 The Company shall (subject to Applicable Laws and unless earlier redeemed) redeem the Special Voting Share: (a) on presentation to the Board of Directors of a notice or instrument of transfer purporting to require or demand registration or acknowledgement of the transfer of the Special Voting Share by the TR PLC Special Voting Share Trustee out of the TR PLC Special Voting Share Trust to (or at the direction of) the Beneficiaries (as defined in the TR PLC Special Voting Share Trust Deed) of the TR PLC Special Voting Share Trust; or (b) on the TR PLC Special Voting Share Trust being terminated in respect of the Special Voting Share or the Special Voting Share becoming held by the TR PLC Special Voting Share Trustee on terms other than as set out in the TR PLC Special Voting Share Trust Deed (as it may be amended from time to time in accordance with its terms). 11.5.2 If the Company is not permitted by Applicable Laws or some other provision of these Articles to redeem the Special Voting Share on a date determined in accordance with the foregoing provisions, it shall redeem the Special Voting Share as soon after that date as it shall be permitted to do so. 11.5.3 If any redemption date would otherwise fall on a Saturday, a Sunday or a day which is a public holiday in England, then the redemption date shall be the next date which is not such a day. 11.5.4 On the redemption date the Company shall redeem the Special Voting Share and pay to the holder the Redemption Price. 11.5.5 As from the relevant redemption date of the Special Voting Share the Special Voting Share dividend shall cease to accrue on the Special Voting Share. 35 11.5.6 If the Company redeems the Special Voting Share without having received the certificate therefore, the holder shall deliver the certificate to the Company as soon as practicable after the redemption date. 11.6 No transfer of Special Voting Share The holder of the Special Voting Share may not transfer the Special Voting Share without the prior approval of the Board of Directors, to be expressed either by a resolution passed at a meeting of the Board of Directors or by an instrument or instruments in writing signed by all of the Directors. 11.7 Amendment of rights and obligations The rights and obligations attaching to the Special Voting Share may be amended or modified only by a resolution of the Company approved as a Class Rights Action and with the prior written consent of the holder of the Special Voting Share. 12. THE REUTERS FOUNDERS SHARE 12.1 Reuters Founders Share may defeat resolution to vary or abrogate its rights Without prejudice to paragraph 4.1, on any poll on any resolution of the Company in general meeting, being a resolution the passing of which by the Requisite Majority of votes would be, or be deemed to be, a variation or abrogation of the rights attached to the Reuters Founders Share, the holder of the Reuters Founders Share, if it opposes such resolution, shall have the right to cast such number of votes as shall be necessary to ensure the defeat of such resolution, and such right may be exercisable either by a representative appointed by the holder of the Reuters Founders Share in accordance with section 323(1) of the CA 2006, or by a proxy for the holder of the Reuters Founders Share. 12.2 Deemed variations or abrogations of Reuters Founders Share rights For all of the purposes of these Articles the passing by the Requisite Majority of any of the following kinds of resolution by the Company in general meeting shall be deemed to be a variation or abrogation of the rights attached to the Reuters Founders Share: 12.2.1 any Special Resolution the effect of which, if duly passed, would be to amend, remove or alter the effect of (which shall include the ratification of any breach of) any of the Reuters Founders Share Provisions; 12.2.2 any resolution to wind up the Company voluntarily or pursuant to paragraph(a) of section 122 of the Insolvency Act 1986; 12.2.3 any resolution for, or approving or sanctioning, any reconstruction of the Company (other than an internal reorganisation involving the Company and its Subsidiaries); 36 12.2.4 any resolution the effect of which, if duly passed, would be to attach or to authorise the attachment to any share (whether issued or unissued) of any voting rights which are not identical in all respects with those attached to the Ordinary Shares; 12.2.5 any resolution to amend any such resolution as is described in any of the preceding subparagraphs of this paragraph 12.3 Action without consent of the holder of the Reuters Founders Share a deemed variation or abrogation For all of the purposes of these Articles, the doing of any act or thing which, in accordance with any provision of these Articles, requires the prior written consent of the holder of the Reuters Founders Share shall be deemed to be a variation or abrogation of the rights attached to the Reuters Founders Share. 12.4 Definition and interpretation as regards "Control" of Company For the purposes of paragraphs 12.4 to 12.9: 12.4.1 where a person is Interested in shares in which another person is Interested or would be taken to be Interested, such other person shall be deemed to be his associate; 12.4.2 in addition, two or more persons shall be deemed to be associates if there are, in the opinion of the holder of the Reuters Founders Share, reasonable grounds for believing that they have or are attempting to obtain Control pursuant (either wholly or in part) to some arrangement between them; 12.4.3 arrangement means any agreement, understanding or arrangement of any kind, whether formal or tacit, and whether or not legally binding, other than the Deed of Mutual Covenant; 12.4.4 "Control" means the ability to control the exercise of 30% or more of the voting rights ordinarily exercisable at meetings of shareholders of the Company (disregarding the rights of the holder of the Reuters Founders Share and the holder of the Special Voting Share and disregarding any suspension of the voting rights of any shares pursuant to the Applicable Laws or these Articles); and 12.4.5 "Deed of Mutual Covenant" means the deed of mutual covenant to be entered into on or before the Effective Date among PA Group Limited, NPA Nominees Limited, Australian Associated Press Pty Limited, New Zealand Press Association Limited, Reuters Founders Share Company, TR Corporation, the Company and Reuters Group PLC, as the same may be amended or modified from time to time in accordance with its terms. 37 12.5 Directors to inform other Directors (and Directors to inform the holder of the Reuters Founders Share) of attempts to gain Control If any Director becomes aware of any facts which might lead to the Directors and/or the holder of the Reuters Founders Share taking the view that any Person, other than an Approved Person or a member of the TR Group, and his associates (if any) has or have obtained or is or are attempting to obtain, directly or indirectly, Control, he shall without delay inform the other Directors of such facts and the Directors shall forthwith give written notice of such facts to the holder of the Reuters Founders Share. 12.6 Reuters Founders Share Control Notices If, in the opinion of the holder of the Reuters Founders Share, there are reasonable grounds for believing that any Person, other than an Approved Person or a member of the TR Group, and his associates (if any) has or have obtained or is or are attempting to obtain, directly or indirectly, Control and the holder of the Reuters Founders Share has concluded, in its sole and absolute discretion, that the exercise of the voting rights attached to the Reuters Founders Share pursuant to Article 7 is insufficient in the circumstances to enable the holder of the Reuters Founders Share to uphold the Reuters Trust Principles, the holder of the Reuters Founders Share, whether it has received any notice pursuant to paragraph 12.5 above or not, shall be entitled in its sole and absolute discretion to serve or cause to be served at the Office a notice in writing (hereinafter called a "Reuters Founders Share Control Notice"), if at that time Reuters Founders Share Company is the holder of the Reuters Founders Share, signed by any one or more of the Reuters Trustees, to the effect that the holder of the Reuters Founders Share is of that opinion. 12.7 Rescission of Reuters Founders Share Control Notice If at any time after the service of a Reuters Founders Share Control Notice, the holder of the Reuters Founders Share becomes of the opinion that no Person, other than an Approved Person or a member of the TR Group, and his associates (if any) has or have obtained or is or are attempting to obtain, directly or indirectly, Control, then the holder of the Reuters Founders Share shall as soon as practicable thereafter (provided that it is still of that opinion) serve or cause to be served at the Office a notice in writing, if at that time Reuters Founders Share Company is the holder of the Reuters Founders Share, signed by any one or more of the Reuters Trustees, rescinding such Reuters Founders Share Control Notice, but the service of any such notice in writing pursuant to and in accordance with this paragraph 12.7 (in this Article called a "Rescission Notice") shall be without prejudice to the entitlement of the holder of the Reuters Founders Share subsequently to serve or cause to be served at the Office another Reuters
